Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated January 24, 1975, which, after a hearing, dismissed him from his position as a sanitationman employed by the City of Long Beach. Determination confirmed and petition dismissed on the merits, without costs. Since specifications 10 through 20 relate to a continuous course of absences, they were not time-barred by the provisions of the contract between the city and the Civil Service Employees’ Association. The offense or infraction charged was that petitioner was guilty of 62 unauthorized absences and that these absences were "excessive”. The city served the charges within 60 days of the date upon which it deemed those absences to be excessive. Under all of the circumstances of this case, the measure of discipline imposed, while severe, was not shocking to one’s sense of fairness. Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Shapiro, JJ., concur.